Citation Nr: 0014814	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  94-01 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma 
due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

 Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from November 1981 to 
September 1985.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  The Board remanded the case to the RO in July 
1996 and in a decision dated in January 1999 denied service 
connection for non-Hodgkin's lymphoma due to exposure to 
ionizing radiation.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in December 1999, the 
Court granted a joint motion for remand and vacated the 
Board's January 1999 decision.  

The veteran contends that his non-Hodgkin's lymphoma was 
incurred as a result of his exposure to ionizing radiation in 
service.  He maintains that the exposure took place while he 
was assigned to the Air Force Weapons Laboratory at Kirtland 
Air Force Base (AFB) in New Mexico.  He reports that he was 
stationed there from August 1, 1984, to September 24, 1985, 
and worked on a project called the Electron Beam Gun, which 
was part of the Star Wars initiative.  He states it was his 
job to maintain this weapon, prepare it for firing and be 
available during firing to repair anything that went wrong.  
He also states that whenever the weapon was fired, those 
present were required to go into protected areas, but that as 
soon as the weapon was fired he returned to the areas where 
the beam was fired and was involved in maintenance and 
cleaning up waste material from the firings.  In addition, he 
states that capacitors were stored in oil between firings, 
and the oil was considered contaminated with either radiation 
or PCBs.  He states that most days he would be required to 
put his hands and forearms up to his elbows into that oil.  

At the May 1996 hearing, the veteran testified there were 
three electron beam guns at Kirtland AFB.  He testified that 
the largest was called Radlack and the smallest was called 
Gypsy or Gypsy Pulsar.  He testified that he could not recall 
the name of the medium-sized electron beam gun.  The veteran 
also testified that he received a letter of recommendation 
from a Lieutenant [redacted], who described the veteran's role 
at the facility and stated that the veteran worked with all 
three electron beam guns.  The veteran also testified that 
the guns were usually fired 2 or 3 days a week and on those 
days there were somewhere between 8 and 10 firings in a day.  

The veteran testified that workers were supposed to wear a 
dosimeter all the time, but after he had been at the facility 
a few months there was an incident involving a dosimeter 
being overexposed because it was left at an improper 
location.  He testified that after that the workers were 
encouraged to leave the dosimeter badges in their desks.  He 
estimated that he thereafter wore his dosimeter badge 
approximately 30 percent of the time.  In a letter dated in 
December 1996 the veteran questioned the validity of the 
dosimetry data received from Armstrong Laboratory at Brooks 
AFB in September 1996.  The veteran stated that he had 
learned from the officer who signed the form that his 
dosimeter was not actually received and that a "standard 
dose" was used on his form.  

In its November 1996 response to a request from the RO for a 
radiation dose estimate for the veteran, the Office of the 
Surgeon General of the Air Force reported that it could not 
provide specific information relative to the veteran's 
exposure potential associated with his duties because it did 
not have specific information regarding the device or 
facility where the veteran worked.  As outlined in the Joint 
Motion for Remand, it is necessary to contact the veteran and 
seek more specific information about the names of the 
different devices with which he worked and the locations 
where he worked.  Information obtained from the veteran 
should be provided to the Surgeon General's Office and 
radiation dose information should again be requested.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that to the extent possible he 
again identify the dates of his 
participation in the Electron Beam Gun 
project, the specific names of the 
devices, the frequency with which he was 
in contact with each device, and the 
facility or facilities in which the 
devices with which he worked were 
located.  In addition, the RO should 
request that the veteran provide a copy 
of the recommendation letter from 
Lieutenant [redacted] mentioned by the 
veteran at his May 1996 hearing.  The RO 
should also provide the veteran the 
opportunity to submit additional evidence 
and/or argument in support of his claim.  

2.  The RO should then request that the 
Radiation Health Programs Manager, Air 
Force Medical Operations Agency, Office 
of the Surgeon General of the Air Force, 
provide specific information relative to 
the veteran's ionizing radiation exposure 
potential associated with his duties in 
the Electron Beam Gun project.  The RO 
should provide that office with all 
available relevant information, including 
the veteran's response to its request in 
paragraph 1, as well as a summary of the 
veteran's prior statements and hearing 
testimony concerning his association with 
the Electron Beam Gun project.  

3.  Thereafter, the RO should forward the 
claims file to the VA Under Secretary for 
Health for preparation of a radiation 
dose estimate for the veteran based on 
occupational exposure in service.  

4.  Then, the RO should undertake all 
other indicated development under 
38 C.F.R. § 3.311, to include referring 
the case to the Director of the 
Compensation and Pension Service for 
review.  

5.  Thereafter, the RO should 
readjudicate the claim under 38 C.F.R. 
§ 3.311.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case, and 
the veteran and his representative should 
be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 	(CONTINUED ON NEXT 
PAGE)

Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




